The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on 2/25/2020, Claims 1-20 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over by LEE et al., US 2018/0018095 A1, in view of Iyer et al., US 2011/0022791 A1.
Regarding claims 1 and 11, LEE teaches a method for improving memory access in a data storage system, the method comprising:
receiving, at a first master, a first virtual address in a virtual memory (section 0006; 0030 and section 0034-0035 and claims 1-3; receiving, an identifier and a virtual address from a host, the identifier being one of a first ID and a second ID; the first ID is a first process ID of a first process executed in a processor of the host; and the second ID is a second process ID of a second process executed in the processor; the host includes at least one multi-core processor including a first core and a second core, the first ID includes a first core ID of the first core and a process ID, and the second ID includes a second core ID of the second core and the process ID; and the process ID indicates a process executed in either of the first core and the second core), the first virtual address in the virtual memory corresponding, according to a mapping function, to a first physical address of a first physical memory bank which is to be accessed by the first master (section 0005; the translation map including first information related to a mapping of the first ID and the virtual address to the first physical address of the first memory device); 
accessing, by the first master, the first physical address to perform a first read operation to read a first portion of a data unit stored in the first physical memory bank at the first physical address, or to perform a first write operation to write the first portion of the data unit to the first physical memory bank at the first physical address (section 
receiving, at a second master, a second virtual address in a virtual memory, the second virtual address in the virtual memory corresponding, according to the mapping function, to a second physical address of a second physical memory bank which is to be accessed by the second master (section 0005 and claim 10; the translation map including second information about a mapping of the second ID and the virtual address to the second physical address of the second memory device); and 
concurrently with access by the first master to the first physical address, accessing, by the second master, the second physical address to performing a second read operation to read a second portion of the data unit stored in the second physical memory bank at the second physical address; or to perform a second write operation to write the second portion of the data unit to the second physical memory bank at the second physical address (section 0005 and claim 10). 
LEE does not clearly teach accessing by the second master to the second physical address concurrently with accessing by the first master to the first physical address.
However, Iyer teaches accessing by the second master to the second physical address concurrently with accessing by the first master to the first physical address (section 0111-0112; processor 310 operating at twice the clock speed of memory user 311 and memory user 312 could issue two consecutive memory requests that would appear as two memory requests received concurrently by virtualized memory system 
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Iyer into LEE such as accessing by the second master to the second physical address concurrently with accessing by the first master to the first physical address because it ensures there will be no memory bank conflicts that will reduce memory performance (section 0110 and section 0130-0131).
For claim 11, LEE teaches a first memory bank and a second memory bank (it is considered as the first physical address and the second physical address).

Regarding claim 2, LEE teaches the mapping function maps the first virtual address in the virtual memory associated with the first portion of the data unit to the first physical address of the first physical memory bank associated with the first portion of the data unit and maps the second virtual address in the virtual memory associated with the second portion of the data unit to the second physical address in the second physical memory bank associated with the second portion of the data unit (Fig.5 and Fig.6 and section 0092; The virtual address-to-physical address translation map 327 (e.g., MAP2) stored in the buffer memory device 325 includes a core ID CID of the processor 210 of the host 200. When the processor 210 includes a plurality of the cores (e.g., cores 211 and 213), the core ID CID is an identifier for identifying each of the 

Regarding claims 3 and 12-13, LEE and Iyer teaches the claimed invention as shown above, Iyer further teaches the first virtual address in the virtual memory associated with the first portion of the data unit and the second virtual address in the virtual memory 18Docket No.: MPl1186associated with the second portion of the data unit are associated with consecutive rows in the virtual memory and the first physical address in the first physical memory bank and the first physical address in the second physical memory bank identify consecutive memory banks (Fig.4 and section 0120-0122 and section 0175-0178; the physical memory array 420 is organized into five independent memory banks (Bank A to E) having 100 rows each). It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Iyer into LEE such as the first virtual address in the virtual memory associated with the first portion of the data unit and the second virtual address in the virtual memory 18Docket No.: MPl1186associated with the second portion of the data unit are associated with consecutive rows in the virtual memory and the first physical address in the first physical memory bank and the first physical address in the second physical memory bank identify consecutive memory banks because it ensures there will be no memory bank conflicts that will reduce memory performance (section 0110 and section 0130-0131).  



Regarding claims 6 and 20, LEE teaches the first master accesses a portion of the first physical memory bank based on the first physical address or the second master accesses a portion of the second physical memory bank based on the second physical address (section 0005; reading data from one of the first memory device and the 

Regarding claim 7 and 17, LEE and Iyer teaches the claimed invention as shown above, Iyer further teaches the first physical memory bank and the second physical memory bank are a same memory bank, the method further comprising arbitrating access by the first master and the second master to the first physical memory bank and the second physical memory bank (section 0128 and section 0130). It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Iyer into LEE such as the first physical memory bank and the second physical memory bank are a same memory bank, the method further comprising arbitrating access by the first master and the second master to the first physical memory bank and the second physical memory bank because it ensures there will be no memory bank conflicts that will reduce memory performance (section 0110 and section 0130-0131).  

Regarding claims 8 and 18, LEE and Iyer teaches the claimed invention as shown above, Iyer further teaches the first physical memory bank and the second physical memory bank are each single port memory banks (section 0105 and section 0228). It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Iyer into LEE such as the first physical memory bank and the second physical memory bank are each single port memory banks because the single port memory is less expensive (section 0193).

Regarding claims 9 and 19, LEE teaches the mapping function is a mapping table which maps virtual addresses of the virtual memory to physical addresses of physical memory banks, the mapping table shared by the first master and the second master (see abstract; The translation map includes information about mapping the first ID and the virtual address to the first physical address of the first memory device and information about mapping the second ID and the virtual address to the second physical address of the second memory device).  

Regarding claims 10 and 16, Iyer teaches the claimed invention as shown above, Iyer further teaches the concurrent access by the first master and the second master is within a clock cycle (section 0082 and section 0197; the processing pipeline is able to complete an instruction in every clock cycle). It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Iyer into LEE such as the concurrent access by the first master and the second master is within a clock cycle because the throughput of the processor has been greatly increased (section 0082).

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	ChoFleming et al.,US 10,678,724 B1 teaches a configurable spatial accelerator with in-network storage circuitry.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133